DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 7/17/20 and 9/28/21 has been considered.
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful, process, machine, manufacture,
or composition of matter, or any new and useful improvement thereof, may obtain
a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As for claims 11-20, applicant recited claim limitation regarding, "a
computer-readable storage medium ..." is directed to a non-statutory matter.   It is
noted that the broadest reasonable interpretation of a claim drawn to a computer
readable storage medium (also called machine readable storage medium and other
such variations) typically covers forms of non-transitory tangible medium and
transitory propagating signals per se in view of the ordinary and customary
meaning of computer readable recording medium, particularly when the
specification is silent.  See MPEP 2111.01.  When the broadest reasonable
interpretation of a claim covers a signal per se, the claim must be rejected under 
35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to
statutory subject matter) and Interim Examination Instructions for Evaluating
Subject Matter Eligibility Under 35 U.S.C. $ 101, Aug. 24, 2009; p. 2. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim.  
Appropriate correction is required.
3.	Claims 1-10 are allowable.
				Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure;
	. Meany et al. (US 2020/0005020 A1)
	. Ebrahimi Afrouzi et al. (US 20190035099 A1)
	. Yamamoto (US 2016/0267344 A1)
	. Kumar et al. (11373134)
	. Shalev Shwartz et al. (11372416)


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664